Citation Nr: 1708781	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-11 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUES

1.  Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with treatment on November 1, 2014.

2.  Entitlement to payment of or reimbursement by VA for medical expenses incurred in connection with treatment on November 3, 2014.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Appellant is a Veteran but information on the dates and nature of his service is not in the record before the Board at this time. 
This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Tomah, Wisconsin dated February 2015.


FINDING OF FACT

In September 2016, the Board was notified that the Veteran died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
J.W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


